DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Objections

Claims 1, 2, 5, 13, 14, and 18-20 are objected to because of the following informalities: 
- claims 1 and 20, since a signal pattern is in a signal, receiving the signal pattern would include receiving the signal. Accordingly receiving a signal is redundantly recited.
- claim 2, “the first cross-correlation result” (line 3) lacks antecedent basis.
- claim 5, “the second cross-correlation result” (line 3) lacks antecedent basis.
- claim 13, “the respective maximum …” (line 3) lacks antecedent basis.
- claim 14, “the respective peak of the second correlation” (line 3), “the respective inter-sample accuracy” (lines 3-4) lack antecedent basis.
- claim 18, “the respective sample …” (lines 3-4) lacks antecedent basis.
- claim 19, “the respective sample …” (lines 3-4), the corresponding inter-sample offset” (line 5) lack antecedent basis.
Appropriate correction is required.
	
Claim Interpretation


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: trigger apparatus for triggering (claim 20). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the 
Claims 1 and 20, “computing a first cross-correlation of the signal pattern and the signal”.
Claim 3, “interpolating the signal pattern and at least a section of the signal correlating with the signal pattern”. 
Claim 4, “computing a second cross-correlation of the interpolated signal pattern and the interpolated at least one signal section”.
Claim 9, “shifting the signal pattern through the signal”.
Claim 10, “threshold” is not sufficiently defined. Threshold of?
Claim 11, “finding at least one cluster over the threshold”. Cluster is not sufficiently defined. Cluster of?
Claim 12, “defining at least one respective cluster border as at least one not successive sample”.
Claim 13, “maximum” is not sufficiently defined. Maximum of?
	Claim 14, “using the respective peak of the second cross-correlation for the respective inter-sample accuracy.” 
	Claim 16, “shortening the signal pattern by a respective leading sample”.
	Claim 17, “shortening the signal pattern by a respective tailing sample”. 
The above limitations are disclosed and mentioned in the specification without further details.

Claim Rejections - 35 USC § 112


B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 18-20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 18, the limitation of “a vector of trigger points, comprising the respective sample of the respective maximum per each of the at least one cluster” is unclear whether the vector comprises “trigger points” or “the respective sample of the respective maximum per each of the at least one cluster”. The limitation of “the respective sample of the respective maximum per each of the at least one cluster” is wordy and unclear.
Claim 19, the limitation of “a vector of trigger points, comprising the respective sample of the respective maximum per each of the at least one cluster and the corresponding inter-sample offset” is unclear whether the vector comprises “trigger points” or “the respective sample of the respective maximum per each of the at least one cluster and the corresponding inter-sample offset”. The limitation of “the respective sample of the respective maximum per each of the at least one cluster and the corresponding inter-sample offset” is wordy and unclear.
Claim 20, claim limitation “trigger apparatus” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and 
Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35
U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the  structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The remaining claims are also rejected under 35 U.S.C. 112(b), for being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:
Under step 1 of the Guidance, the claims fall within a statutory category.
Under prong 1, step 2A, claims 1 and 20 recite an abstract idea of “computing a first cross-correlation of the signal pattern and the signal” (Mathematical Concept).
Under prong 2, step 2A, the abstract idea is not integrated into a practical application of the abstract idea. The “receiving the signal pattern”, “receiving the signal”, 
Under step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above, “receiving the signal pattern”, “receiving the signal”, and a measurement device are directed to an insignificant extra solution activity of data gathering (see MPEP 2106.05(g)).
The remaining dependent claims do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea.
Claims 2-17 are directed to an abstract idea.
Claims 18 and 19, the outputting steps are directed to insignificant extra solution activities of outputting data (see MPEP 2106.05(g)).
	Accordingly, the claims are not patent eligible under 35 USC 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6-12, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bernard (US 2006/0265213).

Regarding claim 1, Bernard discloses a trigger method (Figs. 2, 3) for triggering on a signal pattern (I1,Q1 is I0,Q0 with lag) in a signal (I0,Q0), the trigger method comprising the steps of:
	receiving the signal pattern (44 receives I1,Q1, Figs. 2, 3),
	receiving the signal (44 receives I0,Q0, Figs. 2, 3), and
	computing a first cross-correlation (via correlator detector 44, paragraph 0015, lines 1-2) of the signal pattern (I1,Q1) and the signal (I0,Q0). 
 
Regarding claim 2, Bernard discloses triggering based upon the first cross-correlation result (Trigger is based on correlation series from correlator detector 44, Fig. 2). 

Regarding claim 6, Bernard discloses the signal pattern comprises a signal pattern vector (I, Q signals with a lag, I, Q signals comprise vectors because signals have amplitude and direction).
 
Regarding claim 7, Bernard discloses the signal comprises a signal vector (I, Q signals comprise vectors because signals have amplitude and direction). 



Regarding claim 9, Bernard discloses shifting the signal pattern through the signal (I, Q signals with lag). 
 
Regarding claim 10, Bernard discloses defining a threshold (correlation threshold, paragraph 0007, lines 7-9).
 
Regarding claim 11, Bernard discloses finding at least one cluster over the threshold (exceeding threshold, paragraph 0007, lines 9-11). 
 
Regarding claim 12, Bernard discloses defining at least one respective cluster border as at least one not successive sample (first sample to/from circular buffer 42). 

Regarding claim 20, Bernard discloses a measurement device (10, Fig. 1) comprising:
	a trigger apparatus (40) for triggering on a signal pattern in a signal (Trigger is based on correlation series from correlator detector 44, Fig. 2); and
	wherein the trigger apparatus (40) is configured to receive the signal pattern and the signal (44 receives I1,Q1 and I0,Q0 in Figs. 2, 3), and
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bernard in view of Tabatabaei (US 2006/0161361).

Bernard discloses the claim limitations as discussed above.

Regarding claim 3, Bernard does not disclose interpolating the signal pattern and at least a section of the signal correlating with the signal pattern. 



Tabatabaei discloses “interpolation methods, including cubic-spline, estimate the value of a missing point of a sequence by using the existing neighbouring samples. Therefore, interpolation may cause significant correlation of adjacent samples in interpolated sequence” (paragraph 0041, lines 1-5).  Accordingly, it would have been obvious to interpolate a signal pattern and at least a section of a signal correlating with the signal pattern for estimating a missing point of a sequence by using the existing neighbouring samples, for reducing variations within adjacent samples, and reducing high-frequency noise and increasing power at lower frequencies (paragraph 0041, lines 6-8).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Bernard with interpolating a signal pattern and at least a section of a signal correlating with the signal pattern as disclosed by Tabatabaei for the purpose of estimating a missing point of a sequence by using the existing neighbouring samples, for reducing variations within adjacent samples, and reducing high-frequency noise and increasing power at lower frequencies.

Regarding claim 4, Bernard discloses computing a second cross-correlation (via 44, Fig. 4) of a signal pattern and the at least one signal section (Fig. 4). 



Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Bernard with computing a second cross-correlation for the purpose of correlating an interpolated signal pattern and the at least one signal section while reducing variations within adjacent samples, and reducing high-frequency noise and increasing power at lower frequencies.

Regarding claim 5, Bernard discloses triggering based upon the second cross-correlation result (Fig. 4). 

Regarding claim 13, Bernard does not disclose finding the respective maximum per each of the at least one cluster. 

Tabatabaei discloses finding the respective maximum per each of the at least one cluster (find pj peaks in clusters, paragraph 0141, lines 2-3) to detect common peaks (paragraph 0139, line 4). 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Bernard with finding the respective maximum per 

Regarding claim 15, Bernard discloses the second cross-correlation comprises a second cross-correlation vector (series of correlation coefficients for different amounts of lag, paragraph 0020, lines 7-9).

Regarding claim 16, Bernard does not expressly disclose shortening the signal pattern by a respective leading sample. 
 
Bernard discloses time delay of plurality of active signals (paragraph 0014, lines 15-16). Accordingly, since time delay shifts a respective leading sample (the plural active signals includes a respective leading sample) resulting in a signal pattern, the shifted leading sample can be shortened as a result of a shortened leading sample.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Bernard with shortening a leading sample for the purpose of shortening a signal pattern.

Regarding claim 17, Bernard does not expressly disclose shortening the signal pattern by a respective tailing sample. 
 


Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Bernard with shortening a tailing sample for the purpose of shortening a signal pattern.

Regarding claims 18 and 19, Bernard discloses outputting at least one trigger point (trigger, Figs. 2-3). 

Regarding claim 18, while Bernard does not disclose a vector of trigger points, comprising the respective sample of the respective maximum per each of the at least one cluster, this is an optional limitation because the limitation is only a preferred limitation.
 
Furthermore, Regarding claim 19, while Bernard does not disclose a vector of trigger points, comprising the respective sample of the respective maximum per each of the at least one cluster and the corresponding inter-sample offset, this is an optional limitation because the limitation is only a preferred limitation.

	Prior Art Note

Claim 14 does not have a prior art rejection.
The combination as claimed wherein a trigger method comprises the step of: using the respective peak of the second cross-correlation for the respective inter-sample accuracy (claim 14) is not disclosed, suggested, or made obvious by the prior art of record.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Corredoura et al. (US 2007/0118317) discloses a test measurement system and method which uses parallel digital samples of an input measurement signal to determine a trigger point for a predetermined trigger waveform.  The system correlates the predetermined trigger waveform with digital samples of the input measurement signal.  The result of this correlation is then used to identify a trigger point (Abstract, lines 1-6).

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        March 18, 2021